Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-12 are allowed over prior art of record.
Most relevant prior art of record is Ito et al. (US 20050117767 A1) hereinafter Ito.
Regarding claim 1, Ito teaches A speaker apparatus (100 in Fig. 1) comprising: a first speaker (3 on the 4d side of the device in Fig. 1) having a first surface communicating with an interior (Speaker 3 on the 4d side has a diaphragm side directed into element 1 into tube entrance 2a in Fig. 1) and a second surface not communicating with the interior (the opposite side of diaphragm of speaker 3 is towards the internal cavity of device 100 as shown in Fig. 1); a second speaker (speaker 3 on side 4a in Fig. 1) having a first surface communicating with an exterior (surface of diaphragm of speaker 3 is directed towards element 1 and the entrance of a second tube 2a in Fig. 1) and a second surface not communicating with the exterior (the second surface of the diaphragm is directed towards the opposite side which is the internal cavity of the device 100 in Fig. 1); and a cabinet having boundary surfaces that form an enclosed space (4 in Fig. 1), Ito does not specifically disclose the device further comprising wherein the second surface of the first speaker and the second surface of the second speaker are arranged on the boundary surfaces and are facing the enclosed space.
The following is the reason for allowance of claim 1:
Ito alone or in combination with any other prior art of record does not specifically disclose, suggest nor render obvious the limitations wherein the device further comprises wherein the second surface of the first speaker and the second surface of the second speaker are arranged on the boundary surfaces and are facing the enclosed space, therefore the claim is allowed for the limitations above in combination with all the other limitations of the claim.
Regarding claims 2-12, claims are allowed for their dependency on allowed claim 1.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMMAR T HAMID whose telephone number is (571)272-1953. The examiner can normally be reached M-F 9-5, Eastern time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian Chin can be reached on 5712727848. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

AMMAR T. HAMID
Primary Examiner
Art Unit 2654



/AMMAR T HAMID/Primary Examiner, Art Unit 2654